DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
Fig. 10, step 1008 should be “Determine”, not “Deterime.”  
Fig. 8 does not show the modes 2-33 and 35-66, as alleged in ¶[00113]. It is not clear from the Figure where modes 2 and 66 are located.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, the claims are not directed to unequal weight or planar prediction. The following title is suggested: METHOD OF ADAPTIVE ANGULAR PREDICTION BY COMBINING INTRA PREDICTION MODES 2 AND 66 INTO A SINGLE CODING MODE.

The disclosure is objected to because of the following informalities: 
 “prediction filtering” should be “prediction, filtering”; ¶[00061].
“by way on non-limiting” should be “by way [[on]] of non-limiting”; ¶[00061].
“can applied” should be “can be applied”; ¶[0101].  
“prediction filtering” should be “prediction, filtering”; ¶[0101].
Appropriate correction is required.

The amendment filed Oct. 11, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 24 (renumbered from independent claim 23, see claim objection below), contains a calculation that is not in the instant application nor the priority document 62/569,868.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered dependent claim 23 and independent claim 23 have been renumbered 23 and 24, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,159,828. It would have been obvious at the time the invention was effectively filed to perform the inverse decoding method of the encoding method.

Instant Application 17/473,807
U.S. Patent No. 11,159,828
17. A method of decoding video with a decoder, comprising: 
(a) receiving a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates;





















(b) receiving a prediction mode for said coding area of said video frame; 











(c) wherein said prediction mode for said coding area of said video frame is coded using the same codeword that is used for a plurality of different prediction modes; 

(d) wherein each of said plurality of different prediction modes having said same codeword is differentiated based at least in part on a prediction direction; 

(e) decoding said video frame based upon said prediction CU. 
1. A method of encoding video with an encoder, comprising: 
defining a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates; 

defining a main reference pixel within said coding area having main x and main y coordinates associated with said main reference pixel; 

defining a side reference pixel within said coding area having side x and side y coordinates associated with said side reference pixel; 

defining a set of prediction modes; 

identifying a plurality of discrete prediction modes of said set of prediction modes, 

where said plurality of discrete prediction modes is a subset of said set of prediction modes; 

selecting a prediction mode from said set of prediction modes 

wherein said selected prediction mode is included within said plurality of discrete prediction modes; 

generating a prediction CU for said coding unit based at least in part on a weighted combination of said main reference pixel and said side reference pixel; 

wherein said prediction CU for said coding unit is coded using the same codeword in the same manner for each of said plurality of discrete prediction modes; and 

wherein each of said plurality of discrete prediction modes is differentiated based at least in part on a prediction direction; and 

entropy coding said video frame based upon said prediction CU to provide a bitstream included an encoded said video frame.
18. The method of decoding video with a decoder of claim 17 wherein said prediction direction is based upon any characteristic of said coding unit.
2. The method of encoding video of claim 1 wherein said prediction direction is based upon one or more characteristics any characteristic of said coding unit.
19. The method of decoding video with a decoder of claim 18 wherein said prediction CU is entropy coded.
3. The method of encoding video of claim 2 wherein said prediction CU is entropy coded.
20. The method of decoding video with a decoder of claim 18 wherein said prediction direction is based at least in part on a width of said coding unit.

4. The method of encoding video of claim 2 wherein said prediction direction mode is based at least in part on a width of said coding unit.
21. The method of decoding video with a decoder of claim 20 wherein said prediction direction is based at least in part on a height of said coding unit.

5. The method of encoding video of claim 4 wherein said prediction direction mode is based at least in part on a height of said coding unit.

22. The method of decoding video with a decoder of claim 18 wherein said prediction direction is based at least in part on a height of said coding unit.
6. The method of encoding video of claim 2 wherein said prediction direction is based at least in part on a height of said coding unit.
23. The method of decoding video with a decoder of claim 23 wherein said prediction direction is based at least in part on a width of said coding unit.
7. The method of encoding video of claim 6 wherein said prediction direction is based at least in part on a width of said coding unit.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 (renumbered from independent claim 23) is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical calculation without significantly more. The claim(s) recite(s) a method for predicting pixel values, therefore, it is statutory under step 1. In step 2A, prong 1, the claim recites calculate a first predictor; calculate a second predictor; a summation and deriving. This is merely a mathematical calculation which is a judicial exception. Accordingly, the claims recite an abstract idea.
Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the claim as a whole merely describes how to calculate the predicted pixel values. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional steps claimed. Therefore, the claim is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without mode 2 or mode 66 to be selected, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As noted in the Abstract “wherein coding efficiency is improved by taking advantage of the similarity of coding modes 2 and 66.” Also, ([0114] In step 1302 a coding prediction mode is determined, then in step 1304 a determination is made as to whether the coding mode is mode 2 or mode 66. If the determined coding prediction mode is other than mode 2 or mode 66, then any known, convenient and/or desired coding prediction technique can be employed. However, if coding mode prediction mode 2 or 66 are determined, then a modified and more efficient prediction coding can be employed.) Nothing regarding modes 2 and 66 is present in claims 17-23. 
Additionally, regarding claims 20 and 21, they recite “prediction mode is based at least in part on a width of said coding unit” and “prediction mode is based at least in part on a height of said coding unit,” respectively. The specification states that using block dimension as a criteria and prediction modes 2 and 66, a predictor pixel is determined based on when the width > height, or presumably, the alternate conditions are when height > width. The specification is silent on any additional “parts.” Therefore, one of ordinary skill would not know what any other part of the “at least in part” might be in claim 21, since the prediction mode, height and width are all used in the determination. 
Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites “wherein said prediction mode for said coding area of said video frame is coded using the same codeword that is used for a plurality of different prediction modes.” The specification only discloses using the same codeword for modes 2 and 66. The claim implies it covers all prediction modes, for ex. 0-66, which is not disclosed in the specification.

Claim 24 (renumbered independent claim 23) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: Claim 24 (renumbered from independent claim 23, see claim objection below), contains a calculation that is not in the instant application nor the priority document 62/569,868.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is not clear whether intra or inter prediction mode is intended. It is also unclear what is meant by “(d) wherein each of said plurality of different prediction modes having said same codeword is differentiated based at least in part on a prediction direction”, since the specification states “As shown in Fig. 8, intra prediction modes 2 and 66 share the same prediction angle”, and therefore, are not “differentiated.” See ¶00113. Examiner also notes that Fig. 8 does not label any prediction angles. Assuming mode 2 is the bottom left corner and mode 66 is the upper right corner, based on JVET, they do not share the same prediction angle, which also renders the claim indefinite.
Claim 18 recites “any characteristic of said coding unit”, however, “any characteristic” is not defined or described in the specification. One of ordinary skill would not know what is meant by “any characteristic.” Therefore, the claim is indefinite. 
Claim 24 (renumbered from independent claim 23) recites “(b) a summation of (i) y, (ii) plus 1, the summation of which is multiplied by a value of a pixel location of said pixel locations on said left side of the current coding block at a vertical position of said height of said coding block …the summation of which is multiplied by a value of a pixel location of said pixel locations on said left side of the current coding block at a vertical position y, and (b) ; a summation of (i) x, (ii) plus 1, …derive a prediction pixel value from the first and second predictors.” It is unclear what is including in the summation, is it supposed to be the equation of (b) listed above? Or was the second (b) supposed to include the next clause regarding (b); a summation? If not, what is done with (b); a summation? Additionally, there are multiple references to (a), but they seem to refer to different things, rendering the claim indefinite. It is also not clear how the prediction pixel value is “derived” from the predictors. Are they added, averaged? Overall, the claim is unnecessarily complex by using complicated and unclear verbiage instead of an equation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, et al., (U.S. Patent Application Publication No. 2021/0160487 A1), [hereinafter Kim].
Regarding claim 17, Kim discloses a method of decoding video with a decoder ([0006] A method of decoding intra prediction data), comprising:
 (a) receiving a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates ([0025] In ITU-T H.265, the CTBs of a CTU may be partitioned into Coding Blocks (CB) according to a corresponding quadtree block structure. [i.e., a blocks inherently have x and y coordinates]); 
(b) receiving a prediction mode for said coding area of said video frame ([0072] Intra prediction processing unit 212 may be configured to evaluate a frame and determine an intra prediction mode to use to encode a current block); 
(c) wherein said prediction mode for said coding area of said video frame is coded using the same codeword that is used for a plurality of different prediction modes ([0078-79] a different mapping of intra prediction modes indices to codewords may be provided. For example, intra estimation unit 302 may be configured to map intra prediction modes indices to codewords based on one or more coding parameters (e.g., a PU type, etc.). Table 8B provides an example of an alternative mapping intra prediction modes indices to codewords provided in Table 8A.); 
(d) wherein each of said plurality of different prediction modes having said same codeword is differentiated based at least in part on a prediction direction ([0079] in case where there are 67 possible intra prediction modes [i.e., different directions] and 6 MPMs (e.g., as described above with respect to JEM), the 61 non-MPM modes may be grouped into two or more sets and each set may be associated with a particular binarization); 
(e) decoding said video frame based upon said prediction CU ([0035] In addition to generating reference samples according to a prediction mode (which may be referred to as an intra prediction block), intra prediction coding may include modifying reference samples prior to generating residual data (e.g., during encoding) and/or modifying reference samples prior to reconstructing a video block (e.g., during decoding).[0074, 81-82, 90, 112] and Fig. 7).
Regarding claim 18, Kim discloses all the limitations of claim 17 as discussed above. Kim also discloses wherein said prediction direction is based upon any characteristic of said coding unit ([0079] deriving one or more sets of prediction modes for non-MPM prediction modes [i.e., prediction direction] may include determining a set of selected modes and a set of non-selected modes, where intra prediction modes are included in the set of selected modes according to a particular function [i.e., characteristic].).
Regarding claim 19, Kim discloses all the limitations of claim 18 as discussed above. Kim also discloses wherein said prediction CU is entropy decoded ([0003] Residual data and syntax elements may be entropy coded.).
Regarding claim 22, Kim discloses all the limitations of claim 18 as discussed above. Kim also discloses wherein said prediction direction is based at least in part on a height of said coding unit (Fig. 5 horizontal = height).

Regarding claim 23, Kim discloses all the limitations of claim 22 as discussed above. Kim also discloses wherein said prediction direction is based at least in part on a width of said coding unit (Fig. 5 vertical = width).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 18 above, and further in view of Seregin, et al., (U.S. Patent Application Publication No. 2018/0098064 A1), [hereinafter Seregin].

Regarding claim 20, Kim discloses all the limitations of claim 18 as discussed above. However, Kim does not explicitly disclose wherein said prediction mode is based at least in part on a width of said coding unit. Seregin suggests wherein said prediction mode is based at least in part on a width of said coding unit ([0064] the number of intra modes may depend on other decoded information, including but not limited to, block width and/or height, ratio of block width (height) versus height (width), which line(s) of reference samples is used for intra prediction, whether picture dependent prediction combination (PDPC) (as described in U.S. Patent Publication 2017/0094285, published March 30, 2017)).
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoding of Kim with the height/width dependency suggested by Seregin. The motivation would be to utilize different groupings of modes depending on the size (e.g., the height and width) of the block being coded. Seregin at ¶0059.
 Regarding claim 21, Kim, further in view of Seregin, [hereinafter Kim-Seregin], suggest all the limitations and motivation of claim 20, as discussed above. Seregin also suggests wherein said prediction mode is based at least in part on a height of said coding unit ([0064] the number of intra modes may depend on other decoded information, including but not limited to, block width and/or height, ratio of block width (height) versus height (width), which line(s) of reference samples is used for intra prediction, whether picture dependent prediction combination (PDPC) (as described in U.S. Patent Publication 2017/0094285, published March 30, 2017)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, US2019/0007688 A1 suggests [0100] In various implementations of the present disclosure, the current block may be predicted by a weighted sum of an extended angular intra prediction mode and a normal intra prediction mode with the angle between Horizontal −45° and Vertical −45°; Zhang 2018/0063553 A1 suggests [0078] a plurality of intra-prediction mode index tables and a plurality of modified intra-prediction mode index tables (also referred to as codeword mapping tables), definitions of encoding contexts for various blocks, and indications of a most probable intra-prediction mode, an intra-prediction mode index table, and a modified intra-prediction mode index table to use for each of the contexts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487